Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s request for continued examination filed October 6, 2022 is acknowledged.  Claims 1-3 and 5-8 are amended.  Claims 1-3 and 5-8 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s response, the examiner modifies the grounds of rejection set forth in the office action filed July 13, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the demineralized water is then remineralised by injection and instantaneous dissolution of a predetermined volume of at least one of a concentrated solution, of a synthetic powder and/or of aragonite comprising at least one of calcium and magnesium”.  
The use of the “at least one of” language renders the claim indefinite because it is unclear whether applicant is reciting remineralization via a concentrated solution, a synthetic powder, OR aragonite. It can also be interpreted that the concentrated solution itself contains synthetic powder and/or aragonite and the “at least one of” language is in error. 
Based on the analysis above, if the concentrated solution is intended to contain a synthetic powder and/or aragonite, it is unclear how a solution can contain a powder and also provide the function of “instantaneous dissolution”.  
Furthermore, it is unclear whether only aragonite comprises at least one of calcium and magnesium, whether the synthetic powder comprises calcium and magnesium, whether the concentrated solution comprises calcium or magnesium, or some other alternative.  
Claim 1 recites the limitation "said volume" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the examiner is considering “said volume” to recite “said predetermined volume”.  Appropriate correction is necessary.
Claim 5 recites the remineralization step comprises “passage of the water on a mineral column and/or an ion-exchange resin”.  It is unclear whether applicant provides support in the specification for an embodiment where remineralization occurs via both injection of the concentrated solution described in claim 1 AND passage through a mineral column and/or ion-exchange resin.  
  
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-3 and 5-8 have been fully considered and are found persuasive.  However, new grounds of rejection are provided in light of applicant’s amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779